DETAILED ACTION
This office action follows a reply filed on May 24, 2022.  Claims 7 and 15 have been amended.  Claims 1, 4, 5, 7-18, 20-22 and 24 are currently pending and under examination.
The 112 rejections are withdrawn based on applicants’ amendments.
The prior art rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 4, 8-14, 17, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Langrick (US 2008/0090945).
Langrick exemplifies preparing a yarn from a Nylon 66 copolyamide plastic composition comprising 0.3 wt% titania, 10 ppm Cu (added as acetate, which is the same as 14 ppm Cu acetate), 60 ppm I (added as KI, which is the same as 78 ppm KI), 115 ppm Br (added as KBr, which is the same as 171 ppm KBr), 3 moles per million grams of polymer of potassium tolylphosphinate (which is the same as 582 ppm) and 200 ppm optical brightener (pp. 8-9, Example 5).
Langrick teaches that the polyamide composition can comprise up to 100 ppm Cu (p. 4, [0037]).  Modifying Example 5 to have a copper content of up to 100 ppm Cu suggests the addition of up to 143 ppm copper acetate, suggesting an antioxidant stabilizer comprising 14-143 ppm copper acetate, 78 ppm potassium iodide and 171 ppm potassium bromide, where the amount of organic copper complex (copper acetate) in a mixture of copper acetate and KBr/KI is about 14-143 ppm or about 5-36 wt% and the amount of halogen-containing compound in the about suggested mixture is about 64-95 wt%.  
These ranges overlap with the claimed ranges of 50-75% halogen-containing compound and 25-50 wt% organic copper complex, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Langrick is prima facie obvious over instant claims 1, 4, 13, 14, 18 and 22.
As to claims 8-10, Langrick teaches potassium tolylphosphinate and sodium phenylphosphinate as suitable phosphorus based antioxidants (p. 4, [0037]).  Therefore, using sodium phenylphosphinate in Example 5 is prima facie obvious, and meets applicants’ formula when X=Na and Ar is a C6 aryl group.
As to claim 11, the weight ratio of organic phosphinate salt to organic copper complex mixture is between about 2-1.5:1 based on Example 5 and the modification suggested by Langrick as described above.
As to claim 12, Langrick teaches that the yarn exhibits a reduced yellowness (p. 6, [0063]) and as evidenced by the lower units on the b* axis of the CIE rating (p. 8, [0083]).
As to claim 17, the above modification suggests a composition comprising about 99.7 parts polyamide, 0.3 parts titanium dioxide, 0.06 parts phosphinate and 0.03-0.04 parts of the mixture comprising the copper complex and the halogen containing compound, suggesting a mixture comprising about 0.06 wt% organic phosphinate. 

Claims 1, 4, 5, 7-10, 13-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0221539) in view of EP 1266930, as evidenced by Ogasawara (US 8,426,549).
Hong teaches preparing an LED reflector from a polyamide composition comprising 65 parts semi-aromatic polyamide, 20 parts glass fiber, 15 parts titanium dioxide and 1 part sodium phenyl phosphinate (p. 6, Table 1, Example 1).
Hong teaches the inclusion of other additives, such as stabilizers; however, does not teach the inclusion of the claimed mixture comprising an organic copper complex, as claimed.
EP ‘930 teaches a semi-aromatic polyamide composition that can be used as molding materials for industrial materials having excellent heat aging characteristics comprising 0.01-5 parts, preferably 0.02-0.5 parts copper compound based on 100 parts of the semi-aromatic polyamide (p. 1, [0001] and [0007] and p. 5, [0029]), where the copper compound includes copper halides, inorganic acid salts of copper, and copper complexes such as copper acetylacetonate (p. 5, [0028]).  EP ‘930 teaches that the composition can preferably contain (C) an alkali metal halide, preferably potassium iodide, in an amount of 1-15 times by weight of the copper compound (B) (p. 5, [0030]), suggesting the inclusion of preferably 0.02-7.5 parts alkali metal halide and a blend of 50-94 wt% alkali metal halide and 6-50 wt% organic copper complex.  EP ‘930 teaches that fillers, such as glass fibers and organic stabilizers, such as phosphorus-based stabilizers can also be included in an amount of 0.01-5 parts by weight based on 100 parts by weight of the semi-aromatic polyamide (p. 5, [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 0.02-0.5 parts copper compound and 0.05-5 parts alkali metal halide, used a blend of 50-94 wt% alkali metal halide and 6-50 wt% organic copper complex, to the composition of Hong, as Hong is interested in improving the heat resistance of semi-aromatic polyamides suggests the inclusion of additional stabilizers, and EP ‘930 teaches that the combination of alkali metal halide and organic copper complex and further improve the heat aging characteristics of a semi-aromatic polyamide, teaching that they can be used in combination with 0.01-5 parts by weight of phosphorus-based organic stabilizers.
 A combination of sodium phenyl phosphinate with a blend of 50-94 wt% alkali metal halide and 6-50 wt% organic copper complex overlaps with the claimed ranges of 50-75 wt% halogen-containing compound and 25-50 wt% organic copper complex, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Hong in view of EP ‘930 suggests a composition comprising 65 parts semi-aromatic polyamide, 20 parts glass fiber, 15 parts titanium dioxide and 1 part sodium phenyl phosphinate, 0.01-0.33 parts copper compound, such as copper acetylacetonate and 0.01-5 parts alkali metal halide, suggesting a composition comprising about 64 wt% semi-aromatic polyamide, 20 wt% filler, 15 wt% white pigment, 1 wt% sodium phenyl phosphinate, 0.02-5 wt% of a mixture of the alkali metal halide and the copper compound.
Note Hong cited KR 20070120196, which is the same as Ogasawara to US 8,426,549, who also teaches that heat stabilizers including copper halides and iodine compounds and phosphorous compounds as being suitable for use in reflector compositions.
Hong in view of EP ‘930 is prima facie obvious over instant claims 1, 4, 5, 7-10, 13, 14, 18 and 22.
As to claims 15-17, 20 and 21, Hong in view of EP ‘930 suggests a composition comprising about 64 wt% semi-aromatic polyamide, 20 wt% filler, 15 wt% white pigment, 1 wt% sodium phenyl phosphinate, 0.02-5 wt% of a mixture of the alkali metal halide and the copper compound, the ranges of which overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Response to Arguments
Applicant's arguments filed May 24, 2022 regarding unexpected results have been fully considered but they are not persuasive.
Applicants argue that the demonstration of unexpected results in the form of synergy is evidence of non-obviousness.
Please consider the following:
When looking to showings of results in order to overcome a rejection, the following must be considered:

Claims Must be Commensurate with Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  

Please also consider the following:
716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof…In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Applicants have only shown one particular organic phosphinate, sodium benzene phosphinate, in combination with one particular combination of 50-100% potassium iodide and 25-50% copper compound.
The claimed invention is directed to any organic phosphinate salt in combination with a mixture of any halogen compound and any organic copper complex.
Langrick teaches a combination of the claimed components, in overlapping ranges.
Applicants have not demonstrated the criticality of the claimed range, as applicants have only shown one ratio of halogen compound to copper compound.  Applicants have not provided evidence that the synergy between the organic phosphinate salt and the mixture does not occur outside of the claimed range.
Therefore, applicants’ demonstration is not persuasive to overcome the rejections of Langrick or Hong in view of EP ‘930.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766